Title: From Benjamin Franklin to Thomas Cushing, 1 September 1773
From: Franklin, Benjamin
To: Cushing, Thomas


[September 1, 1773]
In my last I informed you, that the address to the King, and the letter from the General Court to Lord Dartmouth, are both transmitted to his Lordship. Enclosed are copies of his answers to Mr. Bollan and myself. There are some expressions in the close of his Lordship’s letter to me, that have a favorable appearance, and therefore I take this first opportunity of communicating it.
